Citation Nr: 0821399	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  07-16 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to 
January 1974.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2006 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in Little Rock, Arkansas, that denied the benefit 
sought on appeal.  


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the 
Board of Veterans' Appeals (Board) received notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. §§ 20.202, 20.204(b) (2007).  
Withdrawal may be made by the appellant or by his or her 
authorized representative. 38 C.F.R. § 20.204(a) (2007).

A review of the record includes a signed statement from the 
veteran, received in April 2008, which indicates that he 
wishes to withdraw his appeal.  The Board finds that the 
legal requirements for a proper withdrawal have been 
satisfied. 
38 C.F.R. § 20.204 (2007).  Consequently, further action by 
the Board on this claim is not appropriate. 38 U.S.C.A. § 
7105(d) (West 2002).  The appellant has withdrawn the issue 
on appeal and, hence, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed without prejudice.


ORDER


The appeal is dismissed without prejudice.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


